Title: From Alexander Hamilton to Timothy Taylor, 28 November 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York Novr. 28th. 1799
          
          I have just received your letter of the twenty fifth instant, and have recommended Doctor Orton to the Secretary of War as Surgeon’s Mate in your regiment. You
          I would thank you to send the descriptions of Deserters in future on separate pieces of paper—
          With great consideration
          Col. Taylor—
        